Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and response to the previous office action submitted April 21, 2021, has been received and entered into the record. By way of this amendment, Applicant has canceled claims 5 and 15-17, amended claims 1, 3, 4, 6-8, and 14 and the specification, and added new claim 18.
	Claims 1-4, 6-14, and 18 are currently under examination.

	This Office Action will be in response to Applicant’s arguments / remarks, filed 04/21/2021.
	The Rejections of Record can be found in the previous Office Action, mailed 01/21/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 21, 2021 was filed after the mailing date of the previous Office action on January 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
	Applicant’s amendment to the specification has addressed the objection raised in the previous office action, and the objection is therefore withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record can be found in the previous Office Action, mailed 01/21/2021.
Applicant asserts that the chimeric antigen receptor (CAR) as currently claimed would work with any CAR that binds to any tumor-associated antigen, and that further structural information is therefore not necessary. Applicant also asserts that they have disclosed exemplary CARs in their specification: anti-CEA-IL-12 CAR, anti-MUC1-IL12 CAR, and IL7-anti-CEA CAR.
Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1876 (Fed. Cir. 2011) ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" Amgen Inc. v. Sanofi, 124 USPQ2d 1361 (Fed. Cir. 2017).
The claims as amended attempt to claim a CAR with an antigen binding domain which binds to any antigen and a second domain which comprises any cytokine. There are dozens of possible cytokines and dozens of possible tumor-associated antigens which are currently known in the art, and more may yet be discovered. Both groups are highly heterogeneous in both structure and function. This results in hundreds of possible combinations, each with highly variable structures.  
The recitation of a functional property alone is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular Centocor at 1870, 1875, 1877-78. 
For the reasons cited in the previous office action, the application fails to shows that Applicant was in possession of the claimed genus.
This rejection is therefore maintained.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant asserts that skilled practitioners could readily identify and generate antigen binding domains that bind to a desired antigen, including tumor-associated antigens, at the time the present application was filed. Applicant further assert that one skilled in the art could also readily identify and generate cytokine receptor activating domains or blocking domains. The skilled artisan can follow the specification's instructions regarding generating and screening CARs (see, e.g., Examples 1-5, 7, and 11). 
Applicant’s arguments have been considered but are not found to be persuasive. The rejection of record can be found in the previous Office Action, mailed 01/21/2021.


(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue Id., 8 USPQ2d at 1407.
	Breadth of claims and nature of invention
The claimed subject matter pertains to a method of treating cancer, which is constructed to mean any disease characterized by the uncontrolled growth of aberrant cells. Examples of such cancers include, but are not limited to, leukemia (e.g., chronic lymphocytic leukemia (CLL), acute lymphocytic leukemia (ALL), or chronic myelogenous leukemia (CML), lymphoma (e.g., mantle cell lymphoma, non-Hodgkin's lymphoma or Hodgkin's lymphoma) or multiple myeloma, or solid cancer like carcinoma of the gastrointestinal tract, mammary gland, ovary, prostate, liver, lung, kidney, or a combination thereof. (Applicant’s specification, page 12, line 15-19.) 
For example, Applicant's specification describes a CAR against carcinoembryonic antigen (CEA). Which CEA is present in some cancers, it is not present in all cancers, nor is CEA a reliable diagnostic biomarker for cancer (Duffy et al. Eur J Cancer. 2003 Apr;39(6):718-27, see page 719).
State of the art and the level of ordinary skill
	At the time of the effective filing date, the level of ordinary skill to treat cancer was high, requiring advanced knowledge of medicine and cell biology, typically requiring a doctoral degree and several years’ experience. One of skill in the art is well-aware that cancer is difficult to prevent and treat. According to The Merck Manual of Diagnosis and Therapy, there are numerous molecular mechanisms which may drive cells to become cancerous, from genetic abnormalities to environmental factors. (The Merck Manuals Online Medical Library, [online]. Whitehouse Station, NJ: Merck Research Laboratories, 2006-2007. [retrieved on 10/19/2020]. in vitro or in vivo evidence showing that the instantly claimed method can counter-act the cause or the manifestation of any cancer as defined above in order to prevent or ameliorate the disease.
	To elaborate, Fidler (Human Vaccines & Immunotherapeutics 8:8, 1141-1142) teaches that cancer is a highly heterogeneous disease, driven by genomic variability, which presents challenges to therapy. Specifically, a heterogeneous disease cannot be treated by a homogenous therapy. One skilled in the art would appreciate that a single specific therapy would be unlikely to treat all types of cancers equally. 
	The level of predictability of the art
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment. See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992). Chimeric antigen receptor therapies are likewise difficult to predict, as there 
The amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint by administering the CAR-expressing cell product. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the CAR-expressing cell product to the development of effective methods of preventing or treating the plethora of the diseases broadly encompassed by the claimed invention. While the examples in the specification relate to a CAR-expressing cell which targets CEA, Applicant’s data only shows the application of such a therapy in a mouse model of xenografted Skov3 tumors. 
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., treating cancer) to which the invention pertains, undue experimentation would be required to practice the claimed method of prevention of any cancer with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for preventing or ameliorating any cancer commensurate in scope with the claimed invention.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. MPEP 2164.02. In view on the quantity of experimentation necessary, the 
This rejection is therefore maintained. 
The addition of the Duffy, Fidler, and US20200061113A1 references is necessitated by and in response to Applicant’s argument.

Claim Rejections - 35 USC § 102
Claims 1-6, 8, 10-14, and 16 were rejected as anticipated by Chmielewski et al. Applicant’s arguments in light of the amendments to the claims were persuasive, and this rejection has been withdrawn. However, Applicant’s amendments to the claims necessitate a new grounds of rejection, which will be described below.

Claim Rejections - 35 USC § 103
Claim 7 was rejected as obvious over Chmielewski, as applied to claims 1-5, and further in view of Maher et al. Applicant’s arguments in light of the amendments to the claims were persuasive, and this rejection has been withdrawn. However, Applicant’s amendments to the claims necessitate a new grounds of rejection, which will be described below.

Claims 15 and 17 were rejected for being obvious over Chmielewski, as applied to claims 1-5, and further in view of Kochenderfer. Applicant’s cancellation of claims 15-17 have obviated this rejection.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chmielewski (cited in previous office action), in view of Smith (US 20140134142 A1), Grada (Mol Ther Nucleic Acids. 2013 Jul 9;2(7):e105), and Maher (cited in previous office action).
Chmielewski teaches the use of a chimeric antigen receptor (CAR), comprising an extracellular antigen binding domain which binds carcinoembryonic antigen (CEA) and a p35-p40 IL-12 cytokine receptor activating domain to compel iIL-12 release upon CAR engagement of CEA+ tumor cells (page 5699, right column, second paragraph). Chmielewski further teaches that said CAR includes the CD3 zeta intracellular signaling domain and transmembrane domain (page 5697, left column, first paragraph and page 5698, right column, second paragraph). Chmielewski further teaches that the CAR in question comprises a single-chain variable domain against CEA BW431/26scFv. (page 5698, right column, second paragraph). 

Smith teaches that extracellular ligand-binding domain of a CAR can also comprise a cytokine or a cytokine receptor (para. 0077).
Grada teaches that multiple effector domains of a CAR can be constructed by joining them together on a single expression construct (Figure 3a), and both domains perform their usual function when co-expressed (page 4, left column, second paragraph).
 	It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to apply the teachings of Chmielewski with the teachings of Smith and Grada to arrive at the claimed invention. As Grada and Smith teach, effector domains of a CAR may be linked together and expressed together on the extracellular part of the CAR, which may include a cytokine or a cytokine receptor. Chmielewski teaches he advantages of co-expression of a CAR containing an antigen binding domain that binds to a tumor-associated antigen and a cytokine or a cytokine receptor activating domain. The iIL-12 effector domain could be added to the extracellular part of the CAR using methods taught by Grada, and each domain would predictably perform their regular functions.
Other domains could also be used in such a construct by means of simple substitution by known methods, with no change in function. Maher et al. teaches the use of a chimeric antigen receptor against MUC1 (Figure 1). Maher et al. further elaborates on the design of a suitable antigen binding domain of a CAR against MUC1 and the use of MUC1 as a target for tumor immunotherapy (pages 4559-4560).

Chmielewski further teaches that cells expressing the CAR in question are used by injection into mice expressing tumor cells (page 5699, right column), which satisfies the requirement of a pharmaceutical composition.
Chmielewski further teaches that cells which express the CAR in question have high antitumor efficiency in an in vivo mouse model of cancer (page 5701, right column, third paragraph). Chmielewski et al. further teaches several advantages of the claimed CAR over previous cancer treatments (page 5702). 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
In response to Applicant's arguments in the response to the previous office action, Applicant asserts that Chmielewski teaches away from constitutive IL-12 expression in favor of inducible IL-12 expression. However, Applicant has not claimed this criticality. As long as a cytokine is present, the limitation as recited by the claims is satisfied.
Chmielewski teaches that cytotoxic T cells which were engineered to release inducible IL-12 upon CAR engagement in the tumor lesion resulted in superior results than without use of IL-12, therefore such results are not unexpected (page 5699, right column, third paragraph). The .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The sequences recited in claim 9 were found to be free of the art, with the closest match being found in Jiang et al. (Infect. Immun. 67 (11), 5848-5853 (1999)).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHARON X WEN/Primary Examiner, Art Unit 1644